Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendments filed on 12/29/2020. Currently claims 1-17 are pending.

Response to Arguments
As mentioned in the applicant’s arguments, see pg. 8, of filed 12/29/2020, the 112(f) interpretation of claims listed in the previous office action no longer applies as applicant has amended the claims so that they no longer recite “means plus function” interpretation.
Applicant’s arguments, see pg. 8, filed 12/29/2020, with respect to the previous 112(b) rejection of claims 1-3, 5-7, 9-11, 13-15 and 17 rejected under 35 USC 112(b) have been fully considered and are persuasive.  The previous rejection of claims 1-3, 5-7, 9-11, 13-15 and 17 rejected under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 8, filed 12/29/2020, with respect to the previous rejection of claims 7 and 8 under 35 USC 101 have been fully considered and are persuasive.  The previous rejection of claims 7-8 under 35 USC 101 has been withdrawn. 
Applicant’s arguments, see pgs. 8-9, filed 12/29/2020, with respect to the previous rejection of claims 1-3, 5-7, 9-11, 13-15 and 17 rejected under 35 USC 103 as  have been fully considered and are persuasive.  The of previous prior art rejection of claims 1-3, 5-7, 9-11, 13-15 and 17 has been withdrawn. 
Applicant’s arguments, see pgs. 9-10, filed 12/29/2020, with respect to the rejection(s) of claim(s) 4,8 and 16 under 35 USC 103 as being unpatentable over He in view of Cheng in view of Masashi have been fully considered and are persuasive based on the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Ramsey et al (5606977), Kim et al (US 20150182160) and Li et al (US 7455643).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 8, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20150164351) hereafter known as He in view of Ramsey et al (5606977) hereafter known as Ramsey in view of Masashi et al (JP 2016064125 listed as Shinano Kenshi Co. copy with translation provided by applicant and listed on IDS) hereafter known as Masashi in view of in view of Kim et al (US 20150182160) hereafter known as Kim in further view of Li et al (US 7455643) hereafter known as Li.

Regarding Claim 4:
A blood pressure measurement device for measuring a blood pressure of a subject, the blood pressure measurement device [see para 34… “In some implementations, the one or more processors are also configured to compute a blood pressure of the subject as a function of the PTT.”] comprising:
a light sensor configured to measure a measurement wave that passes through a measurement region of the subject and generate a detection signal [see para 7…. “The first sensor can include an optical sensor and the second sensor can include an accelerometer or a microphone.” and see para 78… “the information about at least one pulse pressure wave propagating through blood in the subjects includes photoplethysmographic (PPG) data”. And see para 792 in particular “The technology described in this document allows for determination of PTT from MoCG (or BCG) and PPG data measured at substantially the same location on a human body (e.g., the wrist).  This includes identifying, from the PPG data, a time point (e.g., the time points 109) at which a pulse wave arrives at the location” Based on this section an optical sensor and He’s transformation of this data to identify information related to pulse wave (understood to be performed on at least one or more processors) is a measurement wave as claimed.];
a processor programmed [see para 8…. “The method also includes identifying, using one or more processors”] to:
	identify the blood pressure of the subject by analyzing the detection signal [see para 7 “A blood pressure of the subject can be computed as a function of the PTT.” And para 10 “The one or more processors are also configured to compute a pulse transit time (PTT) as a difference between the first and second points.” And para 826… “a representative segment of the PPG data is generated (704704) for calculating the PPT.”    From all these sections He discloses a processor that takes a measured wave obtained through PPG data transforms this data through a function to create PTT data which then is used to obtain blood pressure measurements.];
determine whether or not there is a change in temperature or a humidity of a measurement environment in which the subject is present [see para 939… “the device can include a temperature sensor for determining the skin temperature of the wearer and an ambient temperature sensor for detecting the ambient temperature”]
determine whether or not a time change rate of the blood pressure exceeds a threshold value [see para 735…”predicting the medical event of the subject includes determining a rate of change of a blood pressure of the subject.” And para 736 “a stroke is predicted if the rate of change of the blood pressure of the subject is positive and above a threshold” And para 847… “a processor (e.g., a processor of the computing device 115 (shown in FIG. 1B), or of an external computing device to which the PPG data and the MoCG data is transmitted) can be programmed to use this data to detect or predict certain health-related conditions.” Based on these sections He discloses a processor that monitors the rate of change of blood pressure to a threshold to determine if a person is at risk for health conditions]; and
	However, He fails to disclose “shorten a time interval in which the light sensor measures the blood pressure in a case where the processor determines that there is a change in the temperature or humidity of the measurement environment and the time change rate exceeds the threshold value”. Additionally, He uses a temperature sensor as outlined above and thus fails to fully disclose “determine whether or not there is a change in temperature or a humidity of a measurement environment in which the subject is present according to a temperature indicator identified from the detection signal”.
Ramsey discloses that when a change occurs in blood pressure to immediately measure blood pressure (ie shortening the time interval for a sensor to measure blood pressure) in the analogous art of blood pressure diagnostics [see abstract… “If these signals differ by some predetermined amount, it is determined that the patient's blood pressure has changed significantly and that a new blood pressure determination needs to be conducted immediately.”] to determine a dangerous conditions in a timely manner [see Col. 1 lines 59-67 and Col. 2 lines 1-5 of Ramsey … “If it is wrongly assumed that the patient's blood pressure is stable and a long interval is set, critical minutes may pass before dangerous changes in pressure are detected.”]
Masashi discloses that the environment temperature affects pulse wave measurement and blood pressure [see para 25… “Fig.4 is the result of carrying out continuation monitoring of the pulse wave build up time and pulse-period time at the time of attaching this system to a person to be measured, and moving to low-temperature (5 degrees C) environment from room temperature (25 degrees C) environment. The reaction of a blood circulation machine system at the time of low temperature can have [ reaction ] the rise of blood pressure, and main deterioration of a heart rate, and can read shortening (elevation of blood pressure) of pulse wave build up time, and extension (deterioration of a heartbeat nearly equal to pulse) of pulse-period time also by the result of Fig.4.”] Additionally Masashi further discloses comparing blood pressures before and after a large change of a set amount so that the device can determine how much of a change in blood pressure was caused because of environmental effects in the analogous art of cardiac diagnostics [see para 57… “When there is change (ambient air temperature changes 5-degree more than Centigrade in this example) exceeding environmental conditions given a definition in the writing of an individual alert value, the biological information before and behind the change is compared” and “When there is change (ambient air temperature changes 5-degree more than Centigrade in this example) exceeding environmental conditions given a definition in the writing of an individual alert value, the biological information before and behind the change is compared” Also see abstract… “To provide an onset risk forecasting system for cerebrovascular disease”]
Kim discloses that pulse waves (ie a measurement wave) have different responses caused by both external temperature and external humidity [see para 184 of Kim… “may detect a change of an emotion of a person due to a pulse wave that is a type of response of an autonomic nervous system, a human body temperature and skin resistance, an external temperature, external humidity] in the analogous art of blood pressure diagnostics [see para 75 of Kim… “The hall sensor 114 may support measurement of blood pressure and pulse”]
Li discloses matching and comparing pulse waves between a stored reference pulse wave and a measured pulse wave in the analogous art of blood pressure diagnostics as a way to calibrate a blood pressure measurement device [see Col. 2 lines 40-60…. In particular see “The CNIBP controller is configured to trigger the reference blood pressure measurement mechanism to obtain a reference blood pressure and to use the reference blood pressure to determine a new value for the at least one coefficient by: monitoring a pulse wave signal representing pulse waves of the subject; valuating a recalibration condition comparing pulse waves in the pulse wave signal to a stored template”] caused by factors that affect the calculation of blood pressure [see Col. 1 lines 65-67 and Col. 2 lines 1-5…. “It is difficult to predict when the cumulative effect of factors which can affect the calculation that relates blood pressure to DPTT or pulse wave velocity of a CNIBP system is sufficient to require that the system be recalibrated.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He by immediately measuring blood pressure (ie shortening the time interval in which blood pressure is measured) with He’s optical sensor when a change in blood pressure occurs similarly to that disclosed by Ramsey so that He can determine if there is a dangerous condition, reflected by the blood pressure, in a timely manner.
	Additionally, since both the environment’s temperature and humidity is known to have an effect on blood pressure as taught by Kim, it would have been obvious to one having ordinary skill to modify He in view of Ramsey by taking a blood pressure measurement whenever a change in the environment’s temperature/ humidity occurs ( a type of shortening the time of measurement intervals) similarly to that of Masashi so that a user can determine if the change in blood pressure is caused by biological functions or by the environment. Since He in view of Ramsey in view of Masashi in view of Kim as modified shortens the time interval to measure blood pressure under the condition when blood pressure change exceeds a threshold and shortens the time interval when there is a change in either the environment’s temperature or humidity, then when both the blood pressure change exceeds a threshold and there is a change in the environment’s temperature or humidity, He in view of Ramsey in view of Masashi in view of Kim shortens the time interval to measure blood pressure as claimed.
Finally, since comparing pulse waves (a form of temperature indicator) with a reference template is a known way to determine if cumulative factors affect blood 

Regarding Claim 8:
A blood pressure measurement method for measuring a blood pressure of a subject,  [see para 34… “In some implementations, the one or more processors are also configured to compute a blood pressure of the subject as a function of the PTT.”], the blood pressure measurement method comprising:
measuring, by a light sensor, a measurement wave that passes through a measurement region of the subject [see para 7…. “The information about the at least one pulse pressure wave can include photoplethysmographic (PPG) data” and “The first sensor can include an optical sensor and the second sensor can include an accelerometer or a microphone.” Para 7 discloses obtaining PPG (a measurement) that is obtained using an optical sensor (a light sensor)]
the information about at least one pulse pressure wave propagating through blood in the subjects includes photoplethysmographic (PPG) data”.]
identifying repeatedly, by a processor, the blood pressure of the subject by analyzing the generated detection signal [see para 78… “the information about at least one pulse pressure wave propagating through blood in the subjects includes photoplethysmographic (PPG) data” And see para 7 “A blood pressure of the subject can be computed as a function of the PTT.” And see para 10 “The one or more processors are also configured to compute a pulse transit time (PTT) as a difference between the first and second points.” And para 826… “a representative segment of the PPG data is generated (704704) for calculating the PPT.”    From all these sections He discloses a processor that takes a measured wave obtained through PPG data transforms this data through a function to create PTT data which then is used to obtain blood pressure measurements.];
determining, by the processor,  whether there is a change in temperature or humidity of a measurement environment in which the subject is present [see para 939… “the device can include a temperature sensor for determining the skin temperature of the wearer and an ambient temperature sensor for detecting the ambient temperature”];
determining, by the processor, whether or not a time change rate of the blood pressure exceeds a threshold value [see para 735…”predicting the medical event of the subject includes determining a rate of change of a blood pressure of the subject.” And para 736 “a stroke is predicted if the rate of change of the blood pressure of the subject is positive and above a threshold” And para 847… “a processor (e.g., a processor of the computing device 115 (shown in FIG. 1B), or of an external computing device to which the PPG data and the MoCG data is transmitted) can be programmed to use this data to detect or predict certain health-related conditions.” Based on these sections He discloses a processor that monitors the rate of change of blood pressure to a threshold to determine if a person is at risk for health conditions];
He, however, fails to disclose “shorten a time interval in which the light sensor measures the blood pressure in a case where the processor determines that there is a change in the temperature or humidity of the measurement environment and the time change rate exceeds the threshold value”. Additionally, He uses a temperature sensor as outlined above and thus fails to fully disclose “determine whether or not there is a change in temperature or a humidity of a measurement environment in which the subject is present according to a temperature indicator identified from the detection signal”.
Ramsey discloses that when a change occurs in blood pressure to immediately measure blood pressure (ie shortening the time interval for a sensor to measure blood pressure) in the analogous art of blood pressure diagnostics [see abstract… “If these signals differ by some predetermined amount, it is determined that the patient's blood pressure has changed significantly and that a new blood pressure determination needs to be conducted immediately.”] to determine a dangerous conditions in a timely manner [see Col. 1 lines 59-67 and Col. 2 lines 1-5 of Ramsey … “If it is wrongly assumed that the patient's blood pressure is stable and a long interval is set, critical minutes may pass before dangerous changes in pressure are detected.”]
Fig.4 is the result of carrying out continuation monitoring of the pulse wave build up time and pulse-period time at the time of attaching this system to a person to be measured, and moving to low-temperature (5 degrees C) environment from room temperature (25 degrees C) environment. The reaction of a blood circulation machine system at the time of low temperature can have [ reaction ] the rise of blood pressure, and main deterioration of a heart rate, and can read shortening (elevation of blood pressure) of pulse wave build up time, and extension (deterioration of a heartbeat nearly equal to pulse) of pulse-period time also by the result of Fig.4.”] Additionally Masashi further discloses comparing blood pressures before and after a large change of a set amount so that the device can determine how much of a change in blood pressure was caused because of environmental effects in the analogous art of cardiac diagnostics [see para 57… “When there is change (ambient air temperature changes 5-degree more than Centigrade in this example) exceeding environmental conditions given a definition in the writing of an individual alert value, the biological information before and behind the change is compared” and “When there is change (ambient air temperature changes 5-degree more than Centigrade in this example) exceeding environmental conditions given a definition in the writing of an individual alert value, the biological information before and behind the change is compared” Also see abstract… “To provide an onset risk forecasting system for cerebrovascular disease”]
Kim discloses that pulse waves (ie a measurement wave) have different responses caused by both external temperature and external humidity [see para 184 of may detect a change of an emotion of a person due to a pulse wave that is a type of response of an autonomic nervous system, a human body temperature and skin resistance, an external temperature, external humidity] in the analogous art of blood pressure diagnostics [see para 75 of Kim… “The hall sensor 114 may support measurement of blood pressure and pulse”]
Li discloses matching and comparing pulse waves between a stored reference pulse wave and a measured pulse wave in the analogous art of blood pressure diagnostics as a way to calibrate a blood pressure measurement device [see Col. 2 lines 40-60…. In particular see “The CNIBP controller is configured to trigger the reference blood pressure measurement mechanism to obtain a reference blood pressure and to use the reference blood pressure to determine a new value for the at least one coefficient by: monitoring a pulse wave signal representing pulse waves of the subject; valuating a recalibration condition comparing pulse waves in the pulse wave signal to a stored template”] caused by factors that affect the calculation of blood pressure [see Col. 1 lines 65-67 and Col. 2 lines 1-5…. “It is difficult to predict when the cumulative effect of factors which can affect the calculation that relates blood pressure to DPTT or pulse wave velocity of a CNIBP system is sufficient to require that the system be recalibrated.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He by immediately measuring blood pressure (ie shortening the time interval in which blood pressure is measured) with He’s optical sensor when a change in blood pressure occurs similarly to that disclosed by Ramsey 
	Additionally, since both the environment’s temperature and humidity is known to have an effect on blood pressure as taught by Kim, it would have been obvious to one having ordinary skill to modify He in view of Ramsey by taking a blood pressure measurement whenever a change in the environment’s temperature/ humidity occurs ( a type of shortening the time of measurement intervals) similarly to that of Masashi so that a user can determine if the change in blood pressure is caused by biological functions or by the environment. Since He in view of Ramsey in view of Masashi in view of Kim as modified shortens the time interval to measure blood pressure under the condition when blood pressure change exceeds a threshold and shortens the time interval when there is a change in either the environment’s temperature or humidity, then when both the blood pressure change exceeds a threshold and there is a change in the environment’s temperature or humidity, He in view of Ramsey in view of Masashi in view of Kim shortens the time interval to measure blood pressure as claimed.
Finally, since comparing pulse waves (a form of temperature indicator) with a reference template is a known way to determine if cumulative factors affect blood pressure measurements as discussed by Li and these cumulative factors are known to be inclusive of external temperature and humidity as discussed by Kim,  it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He in view of Ramsey in view of Masashi in view of Kim to compare differences in pulse waves to determine if there is a change in the environment (ie change in humidity or temperature) in addition to He in view of Ramsey in view of Masashi of 



Regarding Claim 12
The processor is further programmed to: 
determine whether or not the blood pressure is within a normal range [see para 796 “In some implementations, the device 100 can be configured to warn the user (for example, by displaying a message) if a measured, derived, or inferred health parameter is outside an acceptable range for the parameter.  Examples of such health parameters can include (without being limited to the following) measured parameters such as heart rate, respiratory rate, or arrhythmia, derived parameters such as blood pressure”]
shorten the time interval where the processor identifies the blood pressure in a case where the processor determines that the blood pressure is not within the normal range [As mention in the rejection to the independent claim above 8 when there is a change outside a threshold (which is understood to be a boundary to the normal range) the blood pressure is measured immediately].



Regarding claim 16:
the processor is further programmed to: 
output a notification of an abnormal state of the subject in a case where processor determines that the blood pressure is not within the normal range. [see para 796 of He “In some implementations, the device 100 can be configured to warn the user (for example, by displaying a message) if a measured, derived, or inferred health parameter is outside an acceptable range for the parameter.  Examples of such health parameters can include (without being limited to the following) measured parameters such as heart rate, respiratory rate, or arrhythmia, derived parameters such as blood pressure”. Which discloses providing a notification of abnormal state in the form of a display (and corresponding hardware of a processor which is involved in analysis of data as discussed in the rejection to the corresponding independent claim above) that is configured to provide a notification of blood pressure outside a normal range.].

Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13-15, 17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is the broadest independent claim. Claim 1 recites a blood pressure measurement device for measuring the blood pressure of a subject that comprises: a light sensor configured to measure a measurement wave and generate a detection 
The closest prior art of record is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Cheng in view of Kikuchi. He in view of Cheng in view of Kikuchi discloses a blood pressure measurement device for measuring the blood pressure of a subject that comprises: a light sensor configured to measure a measurement wave and generate a detection signal and a processor. He in view of Cheng in view of Kikuchi in view of discloses the processor is programmed to identify a blood pressure by analyzing the detection signal, determine whether or not the subject is in a sleep state or an awake state and determine whether or not a time change rate of the blood pressure exceeds a threshold value.
However, He in view of Cheng in view of Kikuchi fails to disclose the processor shorten a standard interval in which the light sensor measures the blood pressure when the subject is determined as being in a sleep state and the time change rate exceeds the threshold value and the processor configured. Nor, does He in view of Cheng in .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792